UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH K. SHELTON,

                             Petitioner,
                                                                   20-CV-1067 (CM)
                     -against-
                                                      ORDER DIRECTING PAYMENT OF FEE
THE ADMINISTRATION OF PAROLE; FCI                           OR IFP APPLICATION
OTISVILLE,

                             Respondents.

COLLEEN MCMAHON, Chief United States District Judge:

       Petitioner, proceeding pro se, brings this action styled as a petition for a writ of habeas

corpus under 28 U.S.C. § 2241. 1 To proceed with a petition for a writ of habeas corpus in this

Court, a petitioner must either pay the $5.00 filing fee or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application. See

28 U.S.C. §§ 1914, 1915.

       Petitioner submitted the petition without the filing fee or an IFP application. Within thirty

days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be labeled

with docket number 20-CV-1067 (CM). If the Court grants the IFP application, Petitioner will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner complies with this order, the


       1
          If Petitioner seeks damages for his claims, which appear to be about receiving legal
mail, the proper vehicle is a civil rights action under 42 U.S.C. § 1983. To bring such a civil
rights action, a prisoner must either pay $400.00 in filing fees (including a $50.00 administrative
fee), or submit a signed Prisoner Authorization form, authorizing the Court to withdraw
installment payments toward the $350.00 filing fee.
case shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails

to comply with this order within the time allowed, the action will be dismissed without prejudice

to refiling.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:        February 11, 2020
               New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
